EXHIBIT 12.1 Hecla Mining Company Fixed Charge and Preferred Dividend Coverage Ratio Calculation For the Years Ended December31, 2014, 2013, 2012, 2011 and 2010 Year Ended December 31, Net income (loss) before income taxes $ $ ) $ $ $ ) Fixed charges: Interest portion of rentals Total interest costs Total fixed charges Total earnings (loss) $ $ ) $ $ $ ) Preferred stock dividend requirements $ Ratio of pre-tax income (loss) to net income (loss) $ ) Preferred stock dividend factor $ Ratio of earnings to fixed charges (na) (na) Ratio of earnings to fixed charges and preferred dividends (na) (na) Coverage deficit: On fixed charges $ — $ $ — $ — $ On fixed charges and preferred dividends — — —
